Citation Nr: 1638644	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  15-13 061	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable evaluation for inactive cervical tuberculous lymphadenitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1954 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus, and also denied a compensable evaluation for the Veteran's service-connected inactive cervical tuberculous lymphadenitis.  The Veteran timely appealed that decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for tinnitus and increased evaluation for inactive cervical tuberculous lymphadenitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

By resolving all reasonable doubt in his favor, the evidence demonstrates that the Veteran's bilateral hearing loss was incurred in or otherwise the result of military service, to include exposure to loud noise due to arms and munitions fire as an infantryman therein.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 38 C.F.R. § 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran's service treatment records document normal whisper tests on entrance and separation from military service; it does not appear that audiometric testing was performed during military service.  

The Veteran submitted an April 2013 letter from his private physician, Dr. N.A.O.  In that letter, Dr. N.A.O. noted that the Veteran reported that he has had problems with his hearing since he got out of active service.  Dr. N.A.O. further noted that the Veteran had bilateral hearing loss.  She opined as follows:  

As we know prolonged exposure to noises of high intensity causes permanent damage in the inner structures of the ear, resulting in irreversible hearing loss.  [The Veteran] was exposed to high frequency arm fire and heavy weapon noise at service.  He was an infantry solider during [the] Korean War.  

The Veteran also underwent a VA audiologic examination in April 2014; after audiometric testing, the Veteran was shown to have a bilateral hearing loss disability under 38 C.F.R. § 3.385.  The examiner opined the Veteran's bilateral hearing loss was less likely than not incurred in or otherwise the result of military service.  The rationale for that opinion is as follows:  

*E-file was carefully reviewed.  No audiometric test was available for review in E-file.  
*No evidence found in E-file or VA Medical record (CPRS) of complaints of hearing loss or tinnitus while in active service nor soon after release of active service.  
*No evidence found in E-file or VA Medical record (CPRS) of any audiological treatment/care for hearing loss or tinnitus while in active service nor soon after release of active service.  
*There is evidence in VA Medical record (CPRS) of audiological follow up for the first time on [May 14, 2005], that is 50 years after release of active service.  
*Patient is now 80 years old.  Actual hearing loss could be the result of a natural aging process, to hereditary factors, to post-service noise exposure, or to a combination of all these factors.  Considering all the above it is my opinion that [the Veteran]'s claimed hearing loss is less likely than not caused by or a result of his duties performed during military service and based on his MOS-11B Infantryman from [May 1954] to [December 1955].  
*The issue of tinnitus is moot since [the Veteran] did not report tinnitus during today's evaluation.

The April 2014 VA examination report establishes the presence of bilateral sensorineural hearing loss.  See 38 C.F.R. § 3.385; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A current disability is therefore shown in this case.  

Presumptive service connection cannot be found in this case as the Veteran's bilateral hearing loss was not shown during military service or within one year of discharge therefrom.  See 38 C.F.R. §§ 3.307, 3.309.  

Respecting the second element, in the April 2014 examination, the VA examiner noted that the Veteran's military occupational specialty was as an infantryman during the Korean War.  Also, in an April 2013 letter from Dr. N.A.O., it was noted that the Veteran served in the Korean War, during which he was exposed to frequent loud noise from arms, heavy weapon and munitions fire as an infantryman.  The Board therefore concedes that the Veteran has exposure to loud noise due to arms and munitions fire as an infantryman during military service.  See 38 U.S.C.A. § 1154 (West 2014).  The in-service element of service connection has also been met in this case.  

Consequently, this case turns on the nexus element.  The Veteran stated that he had problems ever since service with his hearing.  He is competent to report a history of symptoms of hearing loss that began in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Thus, the Veteran's lay statements regarding continuity of symptomatology of the hearing loss are competent, credible and extremely probative in this case.  

Dr. N.A.O.'s opinion clearly links the Veteran's present hearing loss to the noise exposure he suffered during military service as an infantryman.  

The Board acknowledges the VA examiner's opinion.  However, that examiner's rationale relied upon the lack of any hearing loss in service or shortly thereafter, even though the only hearing testing performed during service was a whisper test which is not an accurate reflection of the presence of hearing loss.  The examiner additionally relied upon the lack of any hearing loss for 50 years after service, and the possible presence of age-related hearing loss, hereditary factors, and/or possible post-service noise exposure, despite such post-service noise exposure not being noted during the examination.  It appears that the examiner considered all of these possible factors as outweighing the actual noted noise exposure during military service as an infantryman.  Finally, the examiner failed to discuss Dr. N.A.O.'s opinion, as well as the Veteran's competent and credible lay statements regarding continuity of symptomatology since service.  As such, the April 2014 examiner's opinion is not adequate as it is not consistent with VA case law.  See Hensley, supra.  

In sum, the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss was incurred in or otherwise the result of military service, to include exposure to loud noise due to arms and munitions fire as an infantryman therein.  Resolving all reasonable doubt in his favor, service connection for bilateral sensorineural hearing loss is warranted.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

With respect to the Veteran's tinnitus claim, the April 2014 examiner noted audiological treatment in May 2005 as the first instance of treatment.  The Board notes that the only records associated with the claims file since the 1997 claim are from the San Juan VA Medical Center from December 2011 through April 2014; treatment records from prior to December 2011 do not appear to have been associated with the claims file.  

Consequently, it appears that there are several outstanding VA treatment records that must be obtained; the tinnitus and cervical tuberculous lymphadenitis claims are therefore remanded in order for those records to be obtained, as well as any identified private treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, on remand, the Veteran should be afforded another VA examination of his cervical tuberculous lymphadenitis.  In the April 2014 VA examination, the Veteran was noted as having pain and limited motion of his neck; while the Veteran was previously diagnosed with nonservice-connected cervical spine spondylosis, the examiner did not indicate whether the noted pain and limited motion was due to this nonservice-connected disorder, some other disorder or a residual of the Veteran's inactive cervical tuberculous lymphadenitis.  Likewise, the Veteran specifically alleged respiratory symptoms in his March 2014 claim.  However, the examiner noted that the Veteran did not have any respiratory symptoms and did not complete any respiratory or pulmonary examination of the Veteran in April 2014.  Finally, it appears that the Veteran may have had some type of surgical resection of his cervical lymph nodes during treatment for his tuberculosis; no scars examination was performed in April 2014.  

Consequently, it does not appear that all claimed residuals of the Veteran's inactive cervical tuberculous lymphadenitis were examined and addressed during the April 2014 examination, as required by 38 C.F.R. § 4.88(c).  The Board therefore finds that another examination must be afforded to the Veteran so as to ensure that the totality of the residuals his service-connected disability are properly assessed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file, particularly any treatment records since 1997 and any audiological treatment in May 2005.

2.  Ask the Veteran to identify any private treatment that he may have had for his tinnitus and cervical tuberculous lymphadenitis, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination which addresses the current severity of his service-connected inactive cervical tuberculous lymphadenitis and any residuals thereof.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should specifically examine the Veteran's cervical spine and respiratory systems, addressing his claimed neck pain, limited motion and respiratory symptoms.  The examiner should specifically address whether any of those claimed symptoms are related to or are residuals of the Veteran's inactive cervical tuberculous lymphadenitis.  

The examiner should additionally complete examination of any residual scars associated with surgical procedure that may have been performed during treatment for the Veteran's cervical tuberculous lymphadenitis.  Any other appropriate examinations respecting other possible residuals stemming from that infectious disease that occurred during military service should also be completed.  

All opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for tinnitus and increased evaluation for cervical tuberculous lymphadenitis.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


